MEMORANDUM**
Paul Michael Phillips appeals pro se the district court’s denial of his post-judgment motion for “a magistrate discovery motion hearing” and his “notice of procedural discordance.” We agree with the district court that Phillips is not entitled to the relief which he requested, and we affirm for the reasons stated by the district court in its order of April 10, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.